DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0304548).
Regarding claims 9 and 15, Chen et al. (henceforth Chen) discloses (Figures 5-9 and 13-16) a support structure (90, 76) for a medicament container (18) within a medicament device (Figure 13), which support structure is arranged to accommodate an elongated plunger rod (64, Figure 8), said support structure comprising at least two flexible element (tongues 100; it can be seen in Figure 8 that four tongues are depicted), arranged to be moved in contact with, and to exert a force, on a distal end surface of said medicament container (it can be seen in Figure 12 that the distal end of element 76 engages a proximal portion of the medicament container 18); further comprising a generally tubular body (Figure 8), into which body said plunger rod may be placed (Figures 8 and 11) and wherein said at least two flexible elements are flexible in a generally radial direction as well as in a generally axial direction and is arranged at one end of said tubular body (¶ [0039]; the tongues flex radially outwardly to release the plunger rod and will therefore flex both radially and axially to some extent during the release phase), wherein said at least one flexible element is provided with a contact member (ledges 95), said contact member when in contact with an outer surface of the plunger rod (within groove 66), the flexible elements comprises an outwards flexing action, wherein said outwards flexing action of the flexible elements further comprising the contact members movement out of contact with the plunger rod (e.g., ¶ [0054]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Trull (US 5,947,929).
Regarding claims 10-13 and 16-19, Chen discloses the claimed invention substantially as set forth above for claims 9 and 14, but does not explicitly disclose the arc-shaped structures extend in an inclined direction in relation to the longitudinal axis of the body and comprise inwardly directed protrusions.  
Trull teaches (Figure 4) an embodiment of flexible hook members (30) which are configured as arc-shaped structures extending in an inclined direction in relation to the longitudinal axis of the device (Figure 4) and wherein inwardly directed surfaces (94) of the arc-shaped structure are provided with inwardly directed protrusions (96; see annotated figure below); wherein the inwardly directed protrusions are provided with at least one inclined surface as seen in a plane parallel with the longitudinal direction of the body (see annotated figure below); wherein said inwardly directed protrusions have a triangular shape with inclined surfaces as seen in a plane parallel with a longitudinal axis of said support structure (see annotated figure below; the cross-section is indicated at the tip of the protrusion).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the orthogonal protrusions of Chen to comprise the inclined surfaces of Trull as Trull teaches that such a structural configuration is sufficient for providing a biased engagement means for a flexible member which releasably engages another structure within a medical device (e.g., Col. 6, line 65-Col. 7, line 6). Such a modification could be made to the engagement features of the device of Chen without modifiying the principle design features of the disclosed device. 

    PNG
    media_image1.png
    219
    166
    media_image1.png
    Greyscale

Regarding claims 13 and 19, Chen further discloses wherein outwardly directed surfaces of the arc-shaped structure are provided with outwardly directed protrusions (see annotated figure below which depicts the outwardly extending shoulder protrusion of Chen as element “A”). 

    PNG
    media_image2.png
    61
    185
    media_image2.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783             




                                                                                                                                                                            /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783